—Order of disposition, Family Court, Bronx County (Terrence McElrath, J.), entered on or about December 5, 1996, terminating respondent’s parental rights to the subject child and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of the same court (Jody Adams, J.), entered on or about October 3, 1996, finding abandonment and permanent neglect, unanimously affirmed, without costs.
Clear and convincing evidence supports the findings of both abandonment (see, Matter of Baby Boy B., 262 AD2d 9) and permanent neglect (see, Matter of Robert R., 276 AD2d 335), and a preponderance of the evidence supports the finding that it is in the child’s best interests to be adopted by the foster family with whom he has lived since infancy (see, Matter of Rodney D., 276 AD2d 333). It does not avail respondent that the instant proceeding was instituted after the order of placement had lapsed (see, Matter of Tisnique B., 245 AD2d 152). Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Friedman, JJ.